DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 6/24/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because the different groups require separate searches.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is indefinite how the molar ratios of claim 1 can be calculated when optional components MC, MA and M3 are not present in the polymer.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The same variables m, p, x and R4 are used for two different formulas in claim 2.  When the variables are defined at the end of the claim it is unclear which formula is further defined by the variable description.  Variable R4 is not defined in the claim.  The claim defines variable R8, which is not present in any of the formulas.  

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “includes or consists” in claims 3 and 4 is indefinite.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 depends only from claim 1.  Neither claim 1 or claim 5 provide definitions for variables R6, R7, and R8.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lorenz et al. (2009/0312460).
Lorenz et al. teach the claimed polymer [0127-0128].  The polymer of Lorenz et al. is capable of functioning in the claimed capacity.  

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hampel et al. (2016/0017082).
Hampel et al. teach the claimed polymer [Examples; Table 1].  The polymer of Hampel et al. is capable of functioning in the claimed capacity.  

Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinabeck et al. (2014/0066547).
Shinabeck et al. teach the claimed polymer [0088-0091; Example 1].  The polymer of Shinabeck et al. is capable of functioning in the claimed capacity.  

Claim(s) 1, 2, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takayama et al. (WO 2017/033590).  US 2018/0251401 is being used as an English equivalent to WO 2017/033590 since it is a national stage entry of the international application.  
Takayama et al. teach the claimed polymer [0013; Example Copolymer 9].  The polymer of Takayama et al. is capable of functioning in the claimed capacity.  

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itoh et al. (2002/0161267).
Regarding claims 1-6:  Itoh et al. teach the claimed polymer [Example 19].  The polymer of Itoh et al. is capable of functioning in the claimed capacity.  
Regarding claim 9:  Itoh et al. teach a homopolymer [Claim 5].





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763